 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       JOSE R. CASTRO-LINO,
                                                               CASE NO. 3:19-cv-05405-BHS-JRC
11                               Petitioner,
                                                               ORDER GRANTING MOTIONS TO
12               v.                                            AMEND AND TO FILE EXCESS
                                                               PAGES
13       RON HAYNES,

14                               Respondent.

15

16          The District Court has referred this matter under 28 U.S.C. § 2254 to the undersigned as

17   authorized by 28 U.S.C. § 636(b)(1)(A) and Local Magistrate Judge Rules 3 and 4.

18          This matter is before the Court on petitioner’s motion to amend his petition and motion

19   for leave to file excess pages. See Dkts. 23, 24. The operative petition lists five grounds for

20   relief—alleged error in the denial of a motion for a new trial and ineffective assistance of counsel

21   for failure to elicit testimony from petitioner in support of his motion for a new trial, failure to

22   object to various instances of alleged prosecutorial misconduct, and failure to call a defense

23   witness. See Dkt. 3. Petitioner seeks to add two new grounds related to alleged prosecutorial

24

     ORDER GRANTING MOTIONS TO AMEND AND TO
     FILE EXCESS PAGES - 1
 1   misconduct and failure to call an expert witness. See Dkt. 24-1, at 50, 52. Petitioner has filed his

 2   proposed amended habeas petition, and respondent has no objection to allowing the amendment.

 3   See Dkts. 24, 26.

 4            Where, as here, the government has filed an answer or other response, a petitioner may

 5   not amend the petition without the court's leave or the respondent’s consent. See Mayle v. Felix,

 6   545 U.S. 644, 665–66 (2005). Leave to amend is generally freely given, although the Court may

 7   deny leave to amend if the proposed amendment is futile or unlikely to be productive. Foman v.

 8   Davis, 371 U.S. 178, 182 (1962); Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2nd Cir.

 9   1993).

10            Here, petitioner’s new grounds for relief overlap with his original grounds, and

11   respondent has made no argument that the amendment would result in prejudice, cause undue

12   delay, or was requested in bad faith. Therefore, having considered petitioner’s motions and the

13   remainder of the record, the Court will grant petitioner’s motion for leave to amend and for

14   excess pages. Dkt. 24-1 shall be docketed as the operative petition in this matter. Because an

15   amended petition is a complete substitute for an original petition, petitioner is cautioned that his

16   amended petition completely replaces his original petition and he should not cite or refer to his

17   original petition.

18            Respondent shall file an amended answer on or before March 16, 2020. The answer will

19   be treated in accordance with LCR 7. Accordingly, on the face of the answer, respondent shall

20   note it for consideration on the fourth Friday after filing. Petitioner may file and serve a

21   response not later than the Monday immediately preceding the Friday designated for

22   consideration of the matter, and respondent may file and serve a reply not later than the Friday

23   designated for consideration of the matter.

24

     ORDER GRANTING MOTIONS TO AMEND AND TO
     FILE EXCESS PAGES - 2
 1          The Clerk’s Office shall strike the current noting date for the habeas petition and shall

 2   send copies of this Order to petitioner and to respondent’s counsel.

 3          Dated this 30th day of January, 2020.

 4                                                        A
                                                          J. Richard Creatura
 5                                                        United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING MOTIONS TO AMEND AND TO
     FILE EXCESS PAGES - 3
